DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 16-18, 29. 35-36, and 38 are rejected under 35 U.S.C. 102(a) as being anticipated by Shimizu JP-2006-032427.
	Regarding claims 1, 16, 29, 35, Shimizu discloses a cleaning assembly, comprising: 
a chuck [Fig. 3, 20]; and 
a plurality of lift pins [Fig. 3, pins 24] positioned proximate to the chuck, wherein the plurality of lift pins are configured to engage a cleaning substrate [Fig. 3, 32] in a first position above a surface of the chuck, wherein the plurality of lift pins are configured to translate the cleaning substrate between the first position and a second position above the surface of the chuck [par. 0030, Fig. 4, the plurality of lift pins 24 are configured to translate the cleaning disk 32 between the first position and the second position on the surface 20a of the electrostatic  chuck 20], wherein the second position of the cleaning substrate is closer to the surface of the chuck than the first position of the cleaning substrate, wherein the cleaning substrate [Fig. 3, 32] is configured to capture one or more particles [38] from the surface of the chuck via at least one of electrostatic attraction or mechanical trapping when the cleaning substrate is positioned in the second position [par. 0021-0022, par. 0030-0031, Figures 2 and 3].
	Regarding claim 2, Shimizu discloses that at least some of the plurality of pins are positioned inside an area defined by the surface of the chuck, wherein the at least some of the plurality of pins are configured to pass through a corresponding opening in the area defined by the surface of the chuck [par. 0021].
	Regarding claim 3, Shimizu discloses that at least some of the plurality of pins are positioned outside of a defined area of the chuck [par. 0021, figures 2 to 4].
Regarding claim 17, Shimizu discloses that the cleaning substrate is positioned in the first position above the chuck by a handling device [par. 0022-0024, 0028; figure 2-3; the cleaning disk 32 is positioned in the first position above the electrostatic chuck 20 by a transport device 36].
Regarding claim 18, Shimizu discloses that the plurality of lift pins are actuatable from a rest position to receive the cleaning substrate from the handling device [par. 0030-0033, figure 4; the plurality of lift pins actuate from a rest position to receive the cleaning disk 32 from the transport device 36].  
Regarding claim 36, 38, Shimizu further comprises cleaning the cleaning substrate following the capturing the one or more particles from the chuck by the cleaning substrate and the analysis of the one or more particles [par. 0040, figure 4; when the amount of particles 38 adhering to a cleaning surface 32a of the cleaning disk 32 exceeds a predetermined amount, the cleaning disk 32 is replaced].
  Claims 7-8, 11-15, 28, 30-34, 37, 39-41 are rejected under 35 U.S.C. 102(a) as being anticipated by Shimizu JP-2006-032427 in view of Sigimachi JP-2009-182222.
Regarding claims 7, 28, 33, 41, Shimizu does not disclose that the one or more particles are analyzable by a characterization sub-system. 
 Sigimachi discloses a substrate cleaning apparatus.  Sigimachi discloses that one or more particles are analyzable by a characterization sub-system [Fig. 9, inspection mechanism 160 is configured to inspect particles S, par. 0055-0056].  
Shimizu and Sigimachi are analogous electrostatic chucks with substrate cleaning apparatus.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Sigimachi’s inspection mechanism, into Shimizu, for the benefit of inspecting the adhesion of the rear surface of the substrate.
Regarding claim 8, Shimizu discloses that the cleaning substrate is received from a handling device when the cleaning substrate is positioned in the first position prior to the capturing of the one or more particles from the chuck [par. 0022-0024, 0028, Fig. 2-3, the cleaning disk 32 is received from a transport device 36 when the cleaning disk 32 is positioned in the first position prior to the capturing of the particles 38 from the electrostatic chuck 20].
  Regarding claims 11, 30, 37, Sigimachi discloses that the surface of the chuck is a replaceable top skin coupled to the chuck, wherein the replaceable top skin is configured to capture the one or more particles [par. 0075, Figure 9-10; a collecting substrate 310 is supported by a conductive support member 311 provided on a charging member 130, and the collecting substrate 310 is configured to capture the particles S].
Regarding claims 12-13, 31-32, Sigimachi discloses that the collecting substrate 310 is configured to capture the particles S via an electrostatic attraction, par. 0075, Figure 10].
  Regarding claim 14, Sigimachi discloses that the replaceable top skin is replaceable by a handling device, wherein the one or more particles are analyzable by the characterization sub-system following an actuation of the handling device to the characterization sub-system [par. 00075, figure 10, the particles S collected on the collecting substrate 310 are removed, the collection substrate 310 is removed from a processing container 110 by a transfer arm 120].
   Regarding claim 15, Sigimachi discloses that the characterization sub-system including at least one of an inspection tool or a particle review tool [par. 0075, figure 9-10, the inspection mechanism 150 is a line sensor].
	Regarding claim 34, Sigimachi further comprising: determining a reduction in yield caused by the one or more particles on a chuck prior to the performing the at least one chuck cleaning process to capture the one or more particles from the chuck [[par. 0055-0056, figure 9, the inspection mechanism 160 is configured to inspect the particles S on a back surface of a wafer W, and based on the inspection result, a cleaning condition of the wafer W is determined].
Regarding claims 39-40, Sigimachi further comprises performing at least one pre-chuck cleaning process prior to the at least one chuck cleaning process [par. 0004-0005, the cleaning of the electrostatic chuck is performed by removing particles on the electrostatic chuck using plasma cleaning].
  Allowable Subject Matter
Claims 4-6, 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 6: The prior art does not disclose that the select distance is dependent on at least one of a size or a shape of the one or more particles.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claims 9, 19: The prior art does not disclose that the one or more particles are analyzable by the characterization sub-system following an actuation of the handling device to the characterization sub-system.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not further disclose a high voltage power supply configured to drive the plurality of lift pins when the plurality of lift pins translate the cleaning substrate between the first position and the second position.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Claims 21-27 are allowed.
	The following is an examiner’s statement of reasons for allowance of claims 21, 24: The prior art does not disclose that the one or more particles are analyzable by a characterization sub-system following an actuation of the handling device to the characterization sub-system.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836